                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              NO. 3:18-MC-202-GCM



 IN RE: PRECIOUS LATERICA                                             ORDER
 OLIPHANT




       THIS MATTER is before the Court upon Appellant Precious Laterica Oliphant’s Appeal

of Magistrate Judge Decision (“Appeal”) (Doc. No. 5). It appears to the Court that the Appeal has

been fully briefed and is ripe for judgment.

       I.      FACTS

       On November 29, 2018, Appellant was seated in a courtroom during a sentencing hearing

for Dion Lamar Williams. (Doc. No. 1, at 1). Mr. Williams was Appellant’s boyfriend (Doc. No.

11, at 9), and Appellant attended the hearing on his behalf (Doc. No. 7, at 2). After sentencing was

complete, Appellant, along with other spectators, began to leave the courtroom. (Doc. No. 1, at 1).

However, as she reached the exit, Appellant shouted “‘piece of sh-t!’ in a loud angry tone.’” (Doc.

No. 1, at 1). In response, the magistrate judge asked a marshal to bring Appellant back into the

courtroom, and the magistrate judge held her in summary criminal contempt. (Doc. No. 7, at 2).

The magistrate judge then asked her if she wanted “to say anything” before he “impose[d] a

sentence,” to which Appellant responded “no.” (Doc. No. 1, at 2-3).

       II.     STANDARD OF REVIEW

       Generally, courts review findings of fact underlying a contempt conviction for clear error,

while the ultimate determination of guilt and other questions of law are reviewed de novo. United

States v. Goode, 545 F. App'x 197, 198 (4th Cir. 2013) (citing United States v. Peoples, 698 F.3d


                                                 1
185, 189 (4th Cir. 2012), cert. denied, 133 S. Ct. 915, 184 L. Ed. 2d 703 (2013)). However, where

an appellant fails to raise an objection to her summary contempt conviction, courts review for plain

error.1 Id. To establish plain error, an appellant must show: “(1) there was error; (2) the error was

plain; and (3) the error affected [her] substantial rights.” Id. (citing United States v. Olano, 507

U.S. 725, 732 (1993)).

       III.    ANALYSIS

       Appellant’s Appeal is premised on two main arguments. First, Appellant’s conduct cannot

support a criminal contempt conviction as a matter of law, and, even if it could, there is insufficient

evidence to sustain a conviction. (Doc. No. 11, at 19). Second, the magistrate judge erred when he

employed summary contempt procedures without considering whether a non-summary proceeding

under Rule 42(a) would have sufficed. (Doc. No. 11, at 18).

               A. Appellant’s Conduct

       According to Appellant, her “use of a single expletive, not directed at the judge or any

other court officer does not constitute criminal contempt as a matter of law.” (Doc. No. 11, at 15).

Appellant relies on a case called Eaton v. City of Tulsa, in which the Supreme Court held that the

“single isolated usage of street vernacular, not directed at the judge or any officer of the court,

cannot constitutionally support a conviction of criminal contempt.” 415 U.S. 697, 698 (1974).




1Appellant contends that because she was “an unrepresented spectator accused and adjudicated of
being in contempt in two minutes with neither a warning, nor an opportunity to defend herself,”
she had no opportunity to object (Doc. No. 15, at 7, 8), and that, as a result, her failure to object
should not prejudice her (Doc. No. 15, at 7, 8) (citing Fed. R. Crim. P. 51(b) (“If a party does not
have an opportunity to object to a ruling or order, the absence of an objection does not later
prejudice that party.”). However, Appellant was given an opportunity to object, as the transcript
of the hearing clearly reflects that the magistrate judge asked her whether she wanted “to say
anything” before he imposed a sentence. (Doc. No. 7); see also United States v. Hunter, 420 U.S.
App. D.C. 431, 437 (2016) (finding that appellants were given an opportunity to object where they
were asked whether there were “any additional questions from any of the appellants?”).
                                                  2
However, Appellant’s reliance on Eaton is misplaced. In Eaton, the appellant was a witness that

called his assailant “chicken-shit” during his testimony—the utterance was not directed at the

judge. Id. In contrast, Appellant shouted “piece of shit” in a loud angry tone at the conclusion of

her boyfriend’s sentencing hearing (Doc. No. 1; Doc. No. 11, at 9), which she had attended on his

behalf (Doc. No. 7, at 2), and which concluded with the magistrate judge’s recommendation that

he receive a fifteen-year sentence (Doc. No. 11-1, at 9). The reason for her attendance and the

timing of her outburst make clear that it was directed at the magistrate judge. Because “[a]n

outburst of foul language directed at the court is intolerable misbehavior in the courtroom and falls

within the prohibition of section 401(1) and Federal Rule of Criminal Procedure 42(b),”

Appellant’s assertion that her outburst did not constitute criminal contempt as a matter of law is

OVERRULED. See in re Sealed Case, 627 F.3d 1235, 1238 (D.C. Cir. 2010); see also Peoples,

698 F.3d at 193 (upholding a contempt conviction where a defendant reentered the courtroom

while the judge was off the bench and said, “[t]ell Judge Currie get the f-- off all my cases. I started

to tell her something there. I started to tell her ass something today”).

       Appellant argues, in the alternative, that even if the utterance of an expletive could be

contemptuous “there is insufficient evidence to sustain the conviction here and, more specifically,

that there is not sufficient evidence that the third and fourth elements of contempt have been

satisfied. (Doc. No. 11, at 15). Criminal contempt has four elements: “(1) misbehavior of a person,

(2) which is in or near to the presence of the Court, (3) which obstructs the administration of

justice, and (4) which is committed with the required degree of criminal intent.” Goode, 545 F.

App'x at 198 (internal quotation and citation omitted). “Obstruction of the administration of

justice” requires “some act that will interrupt the orderly process of the administration of justice

or thwart the judicial process.” United States v. Warlick, 742 F.2d 113, 115-16 (4th Cir. 1984).



                                                   3
The effect of the obstructive conduct does not have to be great. Peoples, 698 F.3d at 189. A

defendant’s conduct can satisfy the obstruction element if it “distracted court personnel from, and

delayed them in, completing their duties.” Goode, 545 F. App’x at 198 (internal quotation and

alteration omitted). In addition, there comes a point where “mere words are so offensive and so

unnecessary that their very utterance creates a delay which is an obstruction of justice.” Gordon v.

United States, 592 F.2d 1215, 1217 (1st Cir. 1979).

       Here, Appellant disrupted the entire courtroom by yelling loudly enough that everyone

could hear. (Doc. No. 1). Further, her expletive “piece of shit!” was clearly directed at the

magistrate judge. See supra at 3. Appellant’s behavior delayed the magistrate judge and court

personnel from moving on to new matters, a marshal had to leave his post to stop Appellant from

leaving the courtroom, and a clerk had to create a new case for this matter. Those facts clearly

constitute obstruction. See Peoples, 698 F.3d at 191 (holding that misbehavior “delayed court

personnel and distracted them from the performance of their judicial duties” where judge was in

jury room but the outburst forced court personnel “to leave the work that they were doing and deal

with the statement that the defendant made”); see also United States v. Schurring, No. 5:15CR186,

2016 WL 2654508, at *5 (N.D. Ohio May 6, 2016) (finding sufficient obstruction where two

deputies had been delayed from their normal duties because they had to discuss the contemptuous

behavior and fill out a report).

       Appellant’s behavior also satisfied the fourth element of contempt. The criminal intent

necessary for contempt is “a volitional act done by one who knows or should reasonably be aware

that his conduct is wrongful.” Warlick, 742 F.2d at 117 (internal quotation omitted). “[O]f course,

an actual design to subvert the administration of justice is [a] more grievous and perhaps more

culpable state of mind, but proof of such an evil motive is unnecessary to establish the required



                                                 4
intent.” Id. (internal quotation omitted). Appellant’s disruptive outburst of profanity—timed as she

exited the courtroom to avoid accountability—was “self-evidently intended to show contempt for

the court.” See United States v. Marshall, 371 F.3d 42, 46 (2d Cir. 2004) (finding that an

appellant’s statement that a district judge “kiss my ass and your wife can suck my dick” satisfied

contempt’s criminal intent requirement). Thus, Appellant’s allegation that the magistrate judge

erred when finding that Appellant’s conduct constituted contempt is OVERRULED.

               B. Use of Summary Contempt Proceedings

       Appellant next argues that the magistrate judge erred by employing summary contempt

proceedings without considering whether a non-summary proceeding under Rule 42(a) would have

sufficed or giving Appellant an opportunity to defend herself before finding her in contempt. (Doc.

No. 11, at 12). Summary contempt power “rests on the need to maintain order and a deliberative

atmosphere in the courtroom.” Bloom v. State of Ill., 391 U.S. 194, 210 (1968). This power should

be exercised when “an open, serious threat to orderly procedure [requires] instant and summary

punishment . . . to fill the need for immediate penal vindication of the dignity of the court.” United

States v. Martin, 251 F. App'x 979, 981 (6th Cir. 2007) (quoting Harris v. United States, 382 U.S.

162, 165 (1965)). Unlike indirect contempt, which occurs outside the presence of the court and

therefore is not a threat to the “court's immediate ability to conduct its proceedings,” Int'l Union,

United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 832 (1994), direct contempt occurs “in

open court, in the presence of the judge, [and] disturbs the court's business, where all of the

essential elements of the misconduct are under the eye of the court, are actually observed by the

court, and where immediate punishment is essential to prevent demoralization of the court's

authority before the public,” in re Oliver, 333 U.S. 257, 275 (1948) (internal quotation omitted).

Because direct contempt threatens the institution of the court, it “may be punished summarily



                                                  5
without notice and a hearing.” United States v. Sanchez Hernandez (In re Gates), 600 F.3d 333,

338 (4th Cir. 2010); see also in re Chaplain, 621 F.2d 1272, 1275 (4th Cir. 1980) (A hearing is

“not necessary when contumacious conduct occurs in the actual presence of a judge who observes

it, and when immediate action is required to preserve order in the proceedings and appropriate

respect for the tribunal.”).

        Here, Appellant’s outburst occurred in the presence of the magistrate judge. (Doc. No. 1).

Further, the outburst was overheard by other members of the audience (Doc. No. 1), necessitating

immediate punishment to prevent the eroding of the Court’s authority before the public. Thus,

summary proceedings were appropriate and neither notice nor hearing was required, Gates, 600

F.3d at 337, 338, and Appellant’s argument that she was due a non-summary proceeding is

OVERRULED.

        IV.     CONCLUSION

        For the reasons stated above, the Court has determined that the magistrate judge committed

no error below. Thus, the Appeal is DENIED.

        SO ORDERED.


                                     Signed: January 15, 2020




                                                 6
